                                                                                            11/18/2019



                                                  November 15, 2019
                                Application GRANTED. The status conference currently scheduled for November 19,
BY ECF                          2019, is hereby adjourned to January 9, 2020, at 11:00 a.m. The Court finds that the
Honorable Lorna G. Schofield    ends of justice served by excluding the time between today and January 9, 2020,
United States District Judge    outweigh the best interests of the public and the Defendant in a speedy trial as
Southern District of New York   provided in 18 U.S.C. 3161(h)(7)(A). It is hereby ORDERED that the time between
40 Foley Square                 today and January 9, 2020, is excluded.
New York, NY 10007              Dated: November 18, 2019
                                         New York, New York
      Re:   United States v. Joseph Bagaglia,
            19 Cr. 342 (LGS)

Dear Judge Schofield:

       I write with the consent of the government to request an adjournment
of the November 19, 2019 status conference in this matter. A second
adjournment is necessary because Mr. Bagaglia remains unable to travel
following his lapidus fusion and bunionectomy surgery on August 23, 2019.
Mr. Bagaglia’s doctors explain that he is experiencing delayed healing due to
muscle weakness, pain, and not comprehending limited weight bearing on the
foot. They have advised the family that he should not travel to New York
before January.

       I therefore request that the Court reschedule the November 19, 2019
conference to January 13, 14, or 17, 2020. In the meantime, I expect to
submit a written memorandum to the government requesting the reduction
of the charges against Mr. Bagaglia.

      The government consents to the requested adjournment and seeks the
exclusion of time under the Speedy Trial Act. We consent to the exclusion of
time until the next conference under 18 U.S.C. § 3161(h)(7).

                                                  Respectfully submitted,

                                                   /s/
                                                  Clay H. Kaminsky
                                                  Assistant Federal Defender
                                                  Federal Defenders of New York
                                                  (212) 417-8749

cc:   AUSA Ni Qian
